Terms of Service
Terms of Service

Last updated: Sep 18, 2020

Please read these Terms of Service ("Agreement") carefully before using any of the
Services (as that term is defined below) provided by RVshare, LLC ("Company”,
“we,” or “us”). By using this website and its related mobile application (which we
collectively refer to as the “website”) and the Services of Company, you are
agreeing to all the terms contained herein. If you do not agree to this Agreement,
your only recourse is to not use the website or Services of Company. Our Privacy
Policy is incorporated by reference into this Agreement. Please read this
Agreement carefully, as it contains important information about limitations of
liability and resolution of disputes through arbitration rather than court.

If you do not fully agree to the terms of this Agreement and any other terms and
conditions posted or linked to the website, you are not authorized to access or
otherwise use the website or Services. Company reserves the right to update this
Agreement at any time, at the sole discretion of Company, with or without notice to
you. Any modification to this Agreement will take effect immediately. Your
continued use and access to the website and Services indicates that you agree to
any and all modifications to this Agreement and also that you acknowledge you
will be bound to the terms contained herein. Certain areas of the website or
Services (and your access to or use of certain aspects of the Services or Collective
Content) or different programs or offers that we may extend to you, may have
different terms and conditions posted or may require you to agree with and accept
additional terms and conditions. If there is a conflict between this Agreement and
the terms and conditions posted for a specific area of the Services, the latter terms
and conditions will take precedence with respect to your use of or access to that
area of the Services.

If you accept or agree to this Agreement on behalf of a company or other legal
entity, you represent and warrant that you have the authority to bind that
company or other legal entity to this Agreement and, in such event, “you” and
“your” will refer and apply to that company or other legal entity. Listing services
are restricted to those persons who are twenty-one (21) years of age and older.
Rental services are further limited to those persons who are twenty-five (25) years


  Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 1 of 33 PageID #: 192
of age and older in accordance with state and federal laws. Any access or use of the
Services by anyone under those age restrictions is expressly prohibited. By visiting
the website or utilizing the Services, you warrant you are the requisite minimum
age, and that you have the right, authority, and capacity to agree to and abide by
this Agreement.

1. Definitions.

“Collective Content” means Member Content and Company Content.

“Company Content” means all Content that Company makes available through
the website or Services, including any Content licensed from a third party, but
excluding Member Content.

“Content” means text, graphics, images, music, software (excluding the Company
mobile application), audio, video, information and any other content or materials.

“Listing” means an RV that is listed by an Owner as available for rent via the
Services.

“Member” means a person who completes Company’s account registration
process, including, but not limited to Owners and Renters.

“Member Content” means all Content that a Member posts, uploads, publishes,
submits or transmits to be made available on the website or through the Services.

“Owner” means a Member who creates a Listing via the Services.

“Renter” means a Member who requests a booking of an RV via the Services, or a
Member who uses an RV rented via the Services and is not the Owner for such RV.

“RV” means a recreational vehicle including, but not limited to, trailers, towables,
campers, vans, coaches, or other recreational vehicles listed on the website.

“Services” means the services provided through the Company’s website and
mobile applications, pursuant to which Owners and Renters may connect, so that
Renters may rent an Owner’s RV for a period of time for a price negotiated by and
between the Renter and Owner.




  Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 2 of 33 PageID #: 193
“Tax” or “Taxes” mean any sales taxes, value added taxes (VAT), goods and
services taxes (GST) and other similar municipal, state and federal indirect or other
withholding and personal or corporate income taxes.

“User” means a party visiting the website and/or requesting a reservation on the
website. Users include Members.

2. Company is Not a Party to any Transaction Between Members.

Company is not and does not hold itself out to be a party to any rental agreements
between RV Owner and RV Renter. Company does not endorse or hold itself out to
endorse any Members. In addition, Company is not an RV broker, agent or insurer.
Company does not have control over the conduct of Owners and/or Renters or any
others that may use the website or Services provided by Company. Company
expressly disclaims all liability in regard to the above to the maximum extent
permitted by law. Accordingly, Owners and Renters are acting on their own behalf
and at their own risk.

Company is not an owner or operator of RVs, including, but not limited to, trailers,
towables, campers, vans, coaches, or other RVs, nor is it a provider of RVs.
Company does not own, sell, resell, furnish, provide, rent, re-rent, manage and/or
control RVs, or transportation or travel services. Company’s responsibilities are
limited to facilitating the availability of the website and Services.

Users agree that they are responsible for, and agree to abide by, all laws, rules and
regulations applicable to their use of the website, their use of any tool, service or
product offered on the website and any transaction they enter into on the website
or in connection with their use of the website.
Owners further agree that they are responsible for and agree to abide by all laws,
rules, ordinances, or regulations applicable to the listing of their RV and the
conduct of their rental business, including but not limited to any and all laws, rules,
ordinances, regulations or other requirements relating to taxes, credit cards, data
and privacy, permits or license requirements, zoning ordinances, safety
compliance and compliance with all anti-discrimination and fair housing laws, as
applicable. Please be aware that, even though we are not a party to any rental
transaction and assume no liability for legal or regulatory compliance pertaining to
RVs listed on the Site, there may be circumstances where we are nevertheless
legally obligated (as we may determine in our sole discretion) to provide
information relating to your Listing in order to comply with requests from


  Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 3 of 33 PageID #: 194
governmental bodies in relation to investigations, litigation or administrative
proceedings, and we may choose to comply with such obligations in our sole
discretion.

3. Services; License to Use the Website & Services.

The Services provided through the Company’s website and mobile applications
connect Owners and Renters, so that Renters may rent an Owner’s RV for a period
of time for a price negotiated by and between the Owner and Renter. The Owner
and/or Renter may engage Company for Services made available through
Company’s communication tools or through the “Request a Quote” platform. The
Services are intended to be used to facilitate the rental of RVs. You may search
Listings as an unregistered User on the website; however, if you wish to book an RV
or create a Listing, you must first register and create an account.

Users are granted a limited, revocable non-exclusive license to access the website
and the Services solely for the purpose of listing an RV, searching for an RV,
purchasing or researching (for the purpose of inquiring about purchasing) any of
the products or services offered on the website, or for any other purpose clearly
stated on the website, all in accordance with this Agreement. Any use of the
website that is not for one of these purposes or otherwise in accordance with this
Agreement or as otherwise authorized by us in writing is expressly prohibited.

4. Collective Content.

Forms. Any and all rental agreements and other forms provided by Company,
regardless of the nature of the contract, form, or documentation, are provided as a
template and are not to be considered representation or prepared for either rental
party on behalf of Company. Rental parties utilize such forms at their own risk and
responsibility.

Listings. Owners may create a Listing(s) for an RV(s) through their owner
dashboard when they log into their account. By listing an RV, Owners are agreeing
to provide true and accurate information and are representing that the information
that they are providing is accurate, that the photos contained in the Listing are
actual photos of the RV being advertised, and that they are not misrepresenting
their RV in any way.




  Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 4 of 33 PageID #: 195
Each Owner further represents and warrants that any Listing that such Owner posts
and the booking of, or a Renter’s use of, an RV in a Listing: (i) will not breach any
agreements such Owner entered into with any third parties, and (ii) will (a) be in
compliance with all applicable laws, Tax requirements, and rules and regulations
that may apply to any RV included in a Listing posted by such Owner (including
having all required permits, licenses and registrations); and (b) not conflict with the
rights of third parties.

Please note that Company assumes no responsibility for a rental party’s
compliance with any agreements with or duties to third parties, applicable laws,
rules, and regulations. Company disclaims any responsibility for the accuracy of
the information provided by an Owner. Company reserves the right to edit any
portion of the Listing including the content or the photos contained and provided
in the Listing. Further, Company reserves the right to (but is under no obligation to)
terminate any Listing, without notice to you, either temporarily or permanently, if
Company believes that any of the information posted is inaccurate and/or
misrepresents the RV in any way.

Member Content. By making available any Member Content on or through the
website or the Services, you hereby grant to Company a worldwide, irrevocable,
perpetual, non-exclusive, transferable, royalty-free license, with the right to
sublicense, to use, view, copy, adapt, modify, distribute, license, sell, transfer,
publicly display, publicly perform, transmit, stream, broadcast, access, view, and
otherwise exploit such Member Content on, through, or by means of the Services or
otherwise. Without limiting the generality of the foregoing, Company may
aggregate Member Content and other Member or User data with the data and
information of other Members and Users of the Services for purposes of data
analytics and in order to measure, enhance, and improve the Services; provided,
that any such aggregation or analysis will be on an anonymous, non-personally
identifiable basis, and will not identify any data as belonging to or being provided
by any specific customer or other organization.

You acknowledge and agree that you are solely responsible for all Member Content
that you make available through the Services. Accordingly, you represent and
warrant that: (i) you either are the sole and exclusive owner of all Member Content
that you make available through the Services or you have all rights, licenses,
consents and releases that are necessary to grant to Company the rights in such
Member Content, as contemplated under this Agreement; and (ii) neither the



  Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 5 of 33 PageID #: 196
Member Content nor your posting, uploading, publication, submission or
transmittal of the Member Content or Company’s use of the Member Content (or
any portion thereof) on, through or by means of the Services or otherwise will
infringe, misappropriate or violate a third party’s patent, copyright, trademark,
trade secret, moral rights or other proprietary or intellectual property rights, or
rights of publicity or privacy, or result in the violation of any applicable law or
regulation.

5. Unauthorized Uses of the Website and Services.

The license to use the website and Services granted to Users does not include any
right of collection, aggregation, copying, scraping, duplication, display or any
derivative use of the website nor any right of use of data mining, robots, spiders or
similar data gathering and extraction tools without our prior written permission;
provided, however, that a limited exception from the foregoing exclusion is
provided to general purpose internet search engines that use tools to gather
information for the sole purpose of displaying hyperlinks to the website, provided
they each do so from a stable IP address or range of IP addresses using an easily
identifiable agent.

Unauthorized uses of the website also include, without limitation, those listed
below. You agree not to do any of the following, unless otherwise previously and
specifically agreed to by us:

   •   Any commercial use of the website or any content on the website, other than
       by Members in good standing;
   •   Copy, reproduce, upload, post, display, republish, distribute or transmit any
       part of the Collective Content in any form whatsoever;
   •   Reproduce any portion of the website on your website or otherwise, using
       any device including, but not limited to, use of a frame or border around the
       website, or other framing technique to enclose any portion or aspect of the
       website, or mirror or replicate any portion of the website;
   •   Deep-link to any portion of the website without our express written
       permission;
   •   Modify, translate into any language or computer language or create
       derivative works from, any content or any part of the website;
   •   Reverse engineer any part of the website;




  Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 6 of 33 PageID #: 197
   •   Sell, offer for sale, transfer or license any portion of the website in any form
       to any third parties;
   •   Use the website and its inquiry or booking functionality other than to
       advertise and/or research RVs, to make legitimate inquiries or any other use
       expressly authorized on the website;
   •   Use the website to post or transmit information that is in any way false,
       fraudulent, or misleading, including making any reservation or inquiry under
       false pretenses, or taking any action that may be considered phishing or that
       would give rise to criminal or civil liability;
   •   Post or transmit any unlawful, threatening, abusive, libelous, defamatory,
       obscene, vulgar, indecent, inflammatory, sexually explicit, pornographic or
       profane material;
   •   Violate, plagiarize or infringe the rights of us or third parties including,
       without limitation, copyright, trademark, patent, trade secrets, rights of
       publicity or privacy or any other intellectual or proprietary rights; or
   •   Use or access the website in any way that, in our sole discretion, adversely
       affects, or could adversely affect, the performance or function of the website
       or any other system used by us or the website.

PLEASE NOTE THAT, AS STATED ABOVE, THE SERVICES ARE INTENDED TO BE USED
TO FACILITATE THE BOOKING OF RVS. COMPANY CANNOT AND DOES NOT
CONTROL THE CONTENT CONTAINED IN ANY LISTINGS AND THE CONDITION,
LEGALITY OR SUITABILITY OF ANY RVS. COMPANY IS NOT RESPONSIBLE FOR AND
DISCLAIMS ANY AND ALL LIABILITY RELATED TO ANY AND ALL LISTINGS AND RVS.
ACCORDINGLY, ANY BOOKINGS WILL BE MADE AT THE RENTER’S AND OWNER’S
OWN RISK.

6. Use of Other Users’ Information; No Spam.

You agree that, with respect to other Users’ personal information that you obtain
directly or indirectly from or through the website or through any Services,
transaction or software, we have granted to you a license to use such information
only for: (i) website-related communications that are not unsolicited commercial
messages, (ii) using Services offered through the website, and (iii) inquiring about
or otherwise facilitating a financial transaction between you and the other User
related to the purpose of the website. Any other purpose will require express
permission from the User. You may not use any such information for any unlawful
purpose or with any unlawful intent.



  Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 7 of 33 PageID #: 198
We do not tolerate spam or unsolicited commercial electronic communications of
any kind. Therefore, without limiting the foregoing, you are not licensed to add a
User, even a User who has rented an RV from you or to you, to your mailing list
(email or physical mail) without the User’s express consent. You may not use any
tool or service on the website to send spam or unsolicited commercial electronic
communications of any kind or in any other way that would violate this Agreement.

7. Account Registration; Identity Verification.

In order to list an RV as available for rent, Owners must become a Member and sign
up with an account through Company. Renters must create an account in order to
use the Services provided by Company and rent an RV. Accounts may be created
through third-party accounts such as Facebook or Google, or, Users have the
option to create an account with a valid email address. PLEASE NOTE THAT YOUR
RELATIONSHIP WITH SUCH THIRD-PARTY ACCOUNTS IS GOVERNED SOLELY BY
YOUR AGREEMENT(S) WITH SUCH THIRD-PARTY SERVICE PROVIDERS. Company
reserves the right to terminate an account at any time with no notice you.

In order to access and use the Service, you will be required to apply for and obtain
a user name and password. You are responsible for maintaining the security and
confidentiality of any user name or password assigned to you. You agree to (i) keep
your password and user name for both your account with us and your email
account (if you use it to create your website account) secure and strictly
confidential, providing it only to authorized users of your accounts, (ii) instruct
each person to whom you give your user name and password that he or she is not
to disclose it to any unauthorized person, (iii) notify us immediately and select a
new user name and password if you believe your password for either your account
with us or your email account may have become known to an unauthorized person,
and (iv) notify us immediately if you are contacted by anyone requesting your user
name and password. Further, if we suspect any unauthorized access to your
account, upon our request, you agree to promptly change your user name and
password and take any other related action as we may reasonably request.

Company offers an integrated identity verification solution powered by third party
Onfido Limited ("Onfido"). Members are asked to provide their photograph and
their driver’s license which is then sent to Onfido to determine if the photograph
matches the holder of the driver’s license. You may be required to pass Onfido’s
identity verification test to maintain your RVshare account. You agree to your



  Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 8 of 33 PageID #: 199
photograph and form of identification being transferred, stored and processed by
Onfido in accordance with the Onfido Privacy Policy. Further information about
Onfido and its services can be found at https://onfido.com.

We discourage you from giving anyone access to your user name and password for
your account with us. However, if you do give someone your user name and
password, or if you fail to adequately safeguard such information, you are
responsible for any and all transactions that the person performs while using your
account, even those transactions that are fraudulent or that you did not intend or
want performed.

EACH MEMBER ACKNOWLEDGES AND AGREES THAT: (1) NEITHER COMPANY NOR
ANY OF ITS AFFILIATES WILL HAVE ANY LIABILITY TO ANY USER FOR ANY
UNAUTHORIZED TRANSACTION MADE USING ANY MEMBER’S USER NAME OR
PASSWORD; AND (2) THE UNAUTHORIZED USE OF YOUR USER NAME AND
PASSWORD FOR YOUR WEBSITE ACCOUNT COULD CAUSE YOU TO INCUR LIABILITY
TO BOTH COMPANY AND OTHER USERS.

Although this Agreement requires all Members to provide accurate information,
Company does not attempt to confirm, and does not confirm, any Member’s
purported identity or other information provided by the Member. It is your sole
responsibility for determining the identity and suitability of others who you contact
via the Services. Except as provided by this Agreement, we will not be responsible
for any damage or harm resulting from your interactions with any User or other
party through the website or the Services. We therefore recommend that you
always exercise due diligence and care when deciding whether to rent a RV from an
Owner, or to accept a booking request from a Renter, or to have any other
interaction with any User or other party. We are not responsible for any damage or
harm resulting from your interactions with other Users or third parties.

Further, we may, without notice to you, suspend or cancel your listing or
reservation at any time even without receiving notice from you if we suspect, in our
sole discretion, that your account with us or your email account is being used in an
unauthorized or fraudulent manner.

8. Payment Processing.

Company uses the third-party payment platform, Stripe, Inc. ("Stripe"), to process
credit and debit card transactions. Owners will be required to establish a Stripe


  Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 9 of 33 PageID #: 200
Connect account. By using Stripe, you agree to be bound by Stripe’s Terms of
Service. Further information about Stripe and its services can be found
at https://stripe.com/connect.

You expressly understand and agree that all payments and monetary transactions
are handled by Stripe. You agree that the Company shall not be liable for any issues
regarding financial and monetary transactions between you and any other party,
including Stripe.

You understand that the Stripe API is subject to change at any time. Members are
expressly prohibited from processing stolen credit cards or unauthorized credit
cards through Stripe.

9. Online Booking.

Owner and Renter will negotiate and set all RV rental pricing between themselves.
Owner is responsible for requesting payment from Renter through Company’s
secure payment system. All payments by Renters are via credit card.

An RV rental booking is only reserved when the first (or only) payment on a booking
reservation has been processed through Company’s secure payment system.
Company guarantees all RV Renter payments made through Company’s payment
system up to ten thousand US dollars ($10,000.00 USD). At the Owner’s discretion,
Renters may split the booking payment in to two (2) installments, if and only if the
rental dates are more than thirty (30) days in advance of the first payments;
However in all cases, final payment must be made on or before thirty (30) days
prior to the rental date. Company holds all payments made during the thirty (30)-
day period. Company will release payments, minus all applicable fees collected by
Company, to the applicable Owner one (1) business day after the beginning of the
rental date.

If you are an Owner and a booking is requested for your RV via the Services, you
may be required to either confirm or reject the booking within twenty-four (24)
hours of when the booking is requested (as determined by Company in its sole
discretion) or the booking request may be automatically canceled. If you are
unable to confirm or decide to reject a booking within such twenty-four (24)-hour
period, any amounts collected by Company for the requested booking may be
refunded to the applicable Renter’s credit card and any pre-authorization of such
credit card will be released. When you confirm a booking requested by a Renter,


 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 10 of 33 PageID #: 201
Company will send you an email, text message or message via the Services
confirming such booking, depending on the selections you make.

By utilizing a rental agreement as part of the Services or otherwise displaying terms
relating to the rental as part of the online booking process (including such terms
that we may require), the Renter and Owner each agree to the terms and
conditions set forth in the rental agreement or other such terms displayed in the
booking process (including without limitation the cancellation refund policy)
effective as of the date that the Renter indicates acceptance of the booking or
rental agreement, as applicable. You hereby acknowledge and agree that (i) you
are fully responsible for such terms and conditions, (ii) any rental agreement used,
whether a sample provided by the Company or other agreement, is used solely at
their own risk and expense, (iii) nothing contained in the rental agreement, on the
website or in this Agreement is a substitute for the advice of an attorney and (iv)
that you have been hereby advised to obtain local legal counsel to prepare, review
and revise as necessary any rental agreements to ensure compliance with federal,
state and local law and their particular circumstances, and to revise the rental
agreement as necessary to accurately represent the RV, rules, features, etc.

10. Appointment of RVshare as Limited Payment Collection Agent for Owner.

Each RV Owner collecting payment for services provide via the website and
Services hereby appoints Company as the Owner’s limited agent solely for the
purpose of collecting payments made by Renters purchasing such services. Each
Owner agrees that payment made by a Renter to an Owner through Company shall
be considered the same as a payment made directly to the Owner and the Owner
will make the RV available to Renter in the agreed upon manner as if the Owner had
received payment directly from the Renter. Each Owner agrees that Company may,
in accordance with the cancellation policy selected by the Owner and reflected in
the relevant Listing: (i) permit the Renter to cancel the booking and (ii) refund to
the Renter that portion of the payment specified in the applicable cancellation
policy. If there is a dispute concerning the cancellation policy or any refunds,
Company must be contacted at least twenty-four (24) hours prior to the rental start
date. In accepting appointment as the limited payment collection agent of the
Owner, Company assumes no liability for any acts or omissions of the Owner.
Owner understands and recognizes Company as the limited payment collection
agent and agrees that Company controls the dispersal of all funds in accordance
with this Agreement and the cancellation policy chosen by Owner and that



 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 11 of 33 PageID #: 202
Company has the final say in all payment disputes. In accept appointment as the
limited payment collection agent of the Owner, Company assumes no liability for
any acts or omissions of the Owner.

Please note that Company does not currently charge fees for the creation of
Listings. However, you acknowledge and agree that Company reserves the right, in
its sole discretion, to charge you for and collect fees from you for the creation of
Listings, or for other features of the Services. Please note that Company will
provide notice of any such additional fees via the Services, prior to implementing
such fees.

11. Damage to RVs.

Renter will be solely responsible for the condition of the RV which includes both
the full interior of the RV and any and all parts of the exterior of the RV during the
rental period and the condition that the RV is returned in to the Owner. Renters
(and not Company) will be held liable for any and all damages to the RV that occur
during the rental period. Further, Renters will be held liable for any damage that
cannot be proven to have existed prior to the rental period. All Members agree to
assist Company in the settlement of security deposit claims and dispute resolution.

12. Security Deposits.

Company will collect and hold in escrow a security deposit forty-eight (48) hours
prior to the rental date for Owners. Company will hold all security deposit funds
during the rental period. Owners have the right to request a payment from the
security deposit funds within the seventy-two (72) hours after the rental period.
Owners must submit dated departure and return forms, supplied by Company,
along with their request for reimbursement. Company will review the request for
payment and release the requested amount to Owners after seventy-two (72) hours
have passed from the rental end date, should Company approve the request.
Company may also request additional information from either rental party. If, as a
Renter, Company determines that you are responsible for damaging an RV or any
personal or other property located in an RV pursuant to this Agreement, you
authorize Company to charge the credit card or ACH used to make the booking in
order to collect any security deposit associated with the Listing and/or any
additional charges.




 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 12 of 33 PageID #: 203
After the completion of the rental period, certain amounts charged by the Owner in
excess of the security deposit must be expressly agreed to by the Renter in writing
before Company will charge the Renter’s credit card for the overage amount.

Should a dispute arise between the rental parties, Company will use commercial
standards and act as a neutral third party to settle any disputes. Company will
serve as the final authority on all security deposit dispute resolution.

13. Insurance.

Members are solely responsible for obtaining insurance coverage sufficient to
protect their RVs, guests, or trip, as applicable. Owners agree that they have or will
obtain the appropriate insurance coverage sufficient to cover the rental of the RV
before listing the RV for rent on the website and will maintain adequate insurance
coverage for so long as they list RVs for rent on the website. Further, Owners agree
to provide Company with copies of relevant proof of coverage upon request.

If you choose to purchase RV Rental Insurance offered through (Named Insured),
underwritten by one of the National General Insurance Group of Companies,
referred to throughout as “The Policy” you will be added as additional insured to
the (Named Insured) Master Fleet Rental Insurance Policy, which is an excess and
surplus lines policy issued in the state of (Policy State).

The Policy covers accidents or occurrences while the Renter or an Authorized
Driver is operating the vehicle listed on The Policy, for the coverage provided by
The Policy and for which you have paid a premium. In addition, The Policy covers
accidents or occurrences while the vehicle listed on The Policy is occupied but not
under operation, for the coverage provided by The Policy and for which you have
paid a premium. Coverage will include: for units 15 years old or newer
Comprehensive and Collision with a (Policy Deductible) deductible per occurrence
and for motorized units only bodily injury and property damage liability, (Policy
Liability Limit), on an excess basis. This is the Underlying Liability coverage offered
through The Policy.

If The Policy is cancelled at your request prior to taking possession of the RV rental,
there will be no minimum earned premium retained by the insurer for this
insurance. However, if this insurance is cancelled at your request after taking
possession of the RV rental, the premium will be fully earned and retained by the
insurer.


 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 13 of 33 PageID #: 204
The Policy does not offer nor cover You, or anyone using the RV, for Uninsured,
Underinsured or Uninsured/Underinsured Motorists Bodily Injury or Property
Damage, Medical Payments Coverage or Personal Injury Protection or any other
coverage not noted above. The named insured has rejected all coverage other
than the coverage defined and offered for purchase herein and as a purchaser of
coverage under The Policy you expressly agree to the selection and rejections
made by the named insured under The Policy. However, The Policy may comply
with individual state specific requirements. If an accident, to which The Policy
applies, occurs in any state or province other than the one in which The Policy is
written, we will interpret The Policy coverage for the Accident or occurrence as
follows:

If the state or province has a financial responsibility, compulsory insurance or
similar law requiring a driver using a recreational vehicle in that state or province
to maintain insurance with limits of liability for bodily injury or property damage
higher than the limits The Policy provides, then the limits of liability under The
Policy that will apply to that accident will be the higher Minimum Liability
Coverage limits required by the law in that state or province or the applicable limits
of liability provided for that insured under The Policy.

The Policy’s coverage territory is the United States and Canada. There is no
coverage for accidents occurring in Mexico.

By purchasing this insurance, you expressly agree that you understand and agree
that coverages are limited as set forth above and that the intent of The Policy
provided by National General Insurance Company that you selected to purchase
coverage under is to provide Liability coverage to third parties who may be injured
by your operation of the RV and to provide Comprehensive and Collision coverage
for the RV you have rented.

Your risk is not protected by the state insurance insolvency fund, and the insurer or
the risk retention group from which your purchasing group obtained its insurance
may not be subject to all of the insurance laws and rules of this state.

Completed Departure and Return forms, supplied by Company, must be submitted
in the event a claim is filed. The Departure and Return Forms must be dated by the
owner no later than 72 hours after the end of term in which the loss occurred.
However, in the event that the owner does not complete the Departure and Return
forms, as supplied by Company, within 72 hours after the end of term in which the


 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 14 of 33 PageID #: 205
loss occurred, then any damages paid out of The Policy will be reduced by 200% of
the applicable deductible listed on the Declarations Page up to a maximum of
$3,000. The Policy will not pay for a loss which is not reported within 30 days after
the end of the rental term in which the loss occurred.

Renter agrees that MBA Insurance may charge their payment method for the full
premium amount related to a rental booked through Company. Renter also agrees
that premium is fully earned and non-refundable once Renter has taken possession
of the covered RV. In addition, the Renter authorizes the Company to charge the
credit card or ACH used to make the booking to collect any deductible amount
owed in excess of the withheld Security Deposit.

In the event that a Renter initiates a chargeback with their credit card company for
the insurance premium charge, MBA Insurance will use commercially reasonable
efforts to dispute the validity of the chargeback. Owner and Renter agree to
cooperate with MBA Insurance and to provide any information that may be
reasonably requested by MBA Insurance in its investigation. Owner and Renter
authorize MBA Insurance to share information about a chargeback with Company,
the Renter, the Renter’s financial institution, the Owner, and the Owner’s financial
institution in order to investigate or mediate a Chargeback. Renter acknowledges
that chargeback decisions are made by the applicable issuing bank, Card
Networks, or NACHA and all judgments as to the validity of the chargeback are
made at the sole discretion of the applicable issuing bank, card networks, or
NACHA.

If you do not choose to purchase RV rental insurance made available via The Policy,
then it is the sole responsibility of Owners to ensure that Renters have obtained
and secured the proper insurance coverage for the rental period. Additionally, it is
sole responsibility of Owners to check the insurance policy of the RV Renter so
make sure that the policy obtained is in compliance with state and federal law
minimums.

Your risk is not protected by the state insurance insolvency fund, and the insurer or
the risk retention group from which your purchasing group obtained its insurance
may not be subject to all of the insurance laws and rules of this state.

14. Company Service Fees.




 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 15 of 33 PageID #: 206
In consideration for your access to and use of the Services, you agree to pay the
fees, charges, and other amounts set forth herein or that may otherwise be
charged by Company from time to time and as set forth on the website or the
Services. Payment for Services will be paid via credit card or ACH directly to
Company. Company reserves the right to increase fees at the end of each term
without notice to Party. In the event of non-payment or late payment, Company
reserves the right to suspend services until the full amount due is paid in full.
Delinquent amounts are subject to interest of 1.5% per month on any outstanding
balance, or the maximum permitted by law, whichever is less, plus all expenses of
collection, including Company’s attorneys’ fees. You will continue to be charged for
amounts owed hereunder during any period of payment delinquency. Further, and
without limiting any other rights or remedies available to Company hereunder or
under applicable law, in the case of any payment default, Company, may, in its sole
discretion, remove or delete any of your Member Content or other data that may be
stored or maintained by you on the Services. Removal of such Member Content or
data does not relieve you of your obligation to pay any outstanding charges
assessed to your account. Company will not be obligated to restore any Member
Content or other data removed from the Services for Members or other users who
are in default.

Company charges an RVshare Service Fee payable by Renters who book via the
website. The RVshare Service Fee covers the use of the website and Services,
including such features as guaranteed 24/7 roadside support, and is calculated as a
percentage of the total reservation amount (which may or may not include
additional fees, taxes and deposits). The exact RVshare Service Fee charged will be
displayed to Renters at the time of booking. The RVshare Service Fee will be
refunded along the following lines (see section 16 for all details of cancellation
policies):

   •   In the event of a cancellation by an Owner: Full refund of the RVshare Service
       Fee
   •   In the event of a Renter cancellation for which they are entitled to a full
       refund under the cancellation policy: Full refund of the RVshare Service Fee
   •   In the event of a Renter cancellation for which they are not entitled to a full
       refund under the cancellation policy: No refund of the RVshare Service Fee

Any taxes alleged to be owed by any taxing authority on the RVshare Service Fee
are the responsibility of Company.



 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 16 of 33 PageID #: 207
15. RVshare Renter Fees.

The fees you see listed below are related to any post-rental resolution between the
Owner and the Renter. Failure to charge any of the fees below shall not constitute a
waiver of the right to exercise the same in the event another fee should become
due at any other time. More information about the Post-Trip Fee Policy can be
found in the help center.

Administrative Fee. Company shall charge the Renter an administrative fee on any
charges listed by the Owner on the Return form (identified as overages, charges,
damages).

Late Fee. If a Renter returns the RV after the agreed rental period end time, such
Renter will be charged a late fee. This late fee is calculated by combining an
administrative fee to the prorated hourly rental rate (based on the daily rate for the
RV rented). There is a one (1)-hour grace period with each rental. If the late return
results in the disruption of another rental or Company needs to find the owner of
the RV alternative transportation due to the late return, the Renter will pay the full
daily rate for every eight (8) hours the RV is late. These charges will be added to the
initial rental rate agreed upon by the Owner and Renter.

Cleaning Fee. We understand that RVs get dirty out on the road. Returning an RV
with a normal amount of dirt is acceptable and will not result in any additional
charges. However if an RV is returned covered in dirt, soot, trash, food, wine stains,
etc, and you, as Renter, do not clean the RV prior to returning it, the Owner may
charge the Renter, possibly through Company, an additional cleaning fee. These
fees may vary for each Owner.

No-Show Fee. If the Owner does not show up to meet the Renter and make the RV
available for the Renter at the agreed upon rental start time, Company will treat
this as an Owner cancellation. If a Renter does contact Company to cancel the
rental, the Renter will be charged the total amount for the rental period until the
issue is resolved. If the Renter does not show to pick up the RV, it will be treated as
a Renter cancellation and subject to the Owner’s cancellation policy.

Refueling Fee. Renters should check with the Owner to discuss their fuel options
and miscellaneous charges before the rental begins. The RV’s gas tank and
propane tanks should be full when you pick it up, but be sure to discuss
expectations and options. The typical refueling options that our Owners offer are:


 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 17 of 33 PageID #: 208
   •   The Owner includes fuel with the rental (not very common).
   •   The Renter refuels the RV prior to the end of the rental and returns it with the
       same amount of fuel at the time of pickup. If the rented RV is not refueled
       upon return, the Owner will send Company the receipt. The amount will be
       charged to the Renter plus an administrative fee.

RV Damage. A $100 fee will be incurred for stranding an RV (in addition to any costs
incurred to repair the RV). In the case of any damage to the RV (fiberglass, cushions,
cabinetry, electronics, etc.), the Renter will be charged the actual cost of parts plus
hourly labor costs needed to repair the damaged item. The amount will be charged
to the Renter plus an administrative fee.

Lost Item Fee. Any lost or damaged items will be valued at Good Sams or Amazons
Internet retail pricing for comparable item(s). The amount must be claimed on the
Damage Form and will be charged to the Renter plus an administrative fee.

16. Cancellation Policies; Refunds.

Company offers various levels of cancellation policies to Owners. Owners will
choose from the policies outlined below when negotiating or setting the price for
their RV rental. Each cancellation policy details the possible refund for the Renter.

   •   Flexible: Renter is entitled to a full refund of monies paid, less the RVShare
       Service Fee, for all cancellations made at least thirty (30) days prior to the
       rental start date. If Renter cancels within the thirty (30)-day window
       immediately prior to the rental start date, the Renter is only entitled to a fifty
       percent (50%) refund of all monies paid, less the RVShare Service Fee.
   •   Standard: Renter is entitled to a full refund of monies paid, less the RVShare
       Service Fee, for all cancellations made at least thirty (30) days prior to the
       rental start date. If Renter cancels between twenty-nine (29) and fourteen
       (14) days prior to the rental start date, the Renter is only entitled to a fifty
       percent (50%) refund of all monies paid, less the RVShare Service Fee. If a
       cancellation is made within the fourteen (14)-day window immediately prior
       to the rental start date, the booking is non-refundable.
   •   Strict: Renter is entitled to a full refund of monies paid, less the RVShare
       Service Fee, for all cancellations made at least thirty (30) days prior to the
       rental start date. If a cancellation is made within the thirty (30)-day window
       immediately prior to the rental start date, the booking is non-refundable.



 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 18 of 33 PageID #: 209
Renter will be required to agree to the cancellation policy selected by the Owner.
Any Renter who wishes to cancel their booking must submit a cancellation request
through the RVshare platform. The cancellation request will be processed
according to the Owner’s chosen cancellation policy which the Renter previously
agreed to.

In order to receive any type of refund, cancellations must be made by 11:59pm PST
on the day set forth in the applicable cancellation policy.

For all bookings made seven (7) or more days prior to the rental start date, there is
a twenty four (24) hour grace cancellation period wherein the Renter will be
entitled to a refund of all monies paid. For all bookings made less than seven (7)
days prior to the rental start date, there is only a one (1)-hour grace cancellation
grade period wherein the Renter will be entitled to a refund of all monies paid.
Once the rental period starts, the booking is non-refundable.

U.S. military service members are eligible to receive a full refund regardless of the
cancellation policy if their cancellation is due to an active deployment or other
military-issued order (Company reserves the right to ask for supporting
documentation). From time to time, at Company’s sole discretion, Company may
offer refunds outside of the cancellation policy.

17. Chargebacks.

In the event that a Renter initiates a chargeback with their credit card company, for
either rental fees or a security deposit, Company will inform the Owner that a
chargeback has been initiated. If Company deems that the chargeback is not
warranted, Company will use commercially reasonable efforts to dispute the
validity of the chargeback on the Owner’s behalf. Owner agrees to cooperate with
Company and to provide any information that may be reasonably requested by
Company in its investigation. If you are a Owner, you authorize Company to share
information about a chargeback with the Renter, the Renter’s financial institution,
and Owner’s financial institution in order to investigate or mediate a chargeback.
In the event that a chargeback dispute is lost, and funds are debited from
Company’s account, Owner authorizes Company to, without notice, recapture such
amount from Owner’s bank account or to withhold such amount from any
payment due to Owner now or in the future. Owner acknowledges that chargeback
decisions are made by the applicable issuing bank, card networks, or NACHA and



 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 19 of 33 PageID #: 210
all judgments as to the validity of the chargeback are made at the sole discretion of
the applicable issuing bank, Card Networks, or NACHA.

18. Taxes.

If you are an Owner, you understand and agree that you are responsible for
determining your applicable Tax-reporting requirements in consultation with your
tax advisors. Company does not offer tax, accounting, financial, legal, or any other
professional advice to any users of the website or the Services. Additionally, except
as otherwise provided in this section, note that each Owner is responsible for
determining local indirect Taxes and for including any applicable Taxes to be
collected or obligations relating to applicable Taxes in their Listing(s). In
compliance with state and local tax laws, RVshare may be required to collect and
remit applicable taxes on behalf of owners. A list of the Taxes collected by
Company is provided on Company’s website.

19. Refer a Friend Program

Under the Company’s Refer a Friend Program (the “Program”), RVShare Owners or
Renters (each a “Referring Owner” or “Referring Renter”) may invite prospective
owners or renters who are not currently Owners on RVShare.com or who have not
previously rented with RVShare.com (each a “Referred Owner” or “Referred
Renter”) to either create a Listing or rent an RV. Referring Owners, Referring
Renters, Referred Owners and Referred Renters shall all be referred to as “Program
Participants.”

For Referring Owners and Referred Owners. Once a Listing has been verified and the
other conditions for payment (specified below) have occurred, the Referring Owner
and the Referred Owner are eligible to receive a one-time “Referral Bonus” in an
amount established by the Company from time to time in its sole discretion
(currently $25).

By participating in the Program, the Referred Owner acknowledges that the
Company may at its sole discretion, share the Referred Owner’s first name and
member status in the Referring Owner’s user account setting to inform the
Referring Owner about the status of the earned Referral Bonus. If you do not want
the Referring Owner to receive the information about you, please do not finalize
your Listing after clicking on the Referral Link. Your participation in the Program
will terminate and neither party will be eligible for a Referral Bonus.


 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 20 of 33 PageID #: 211
A Referral Bonus can be earned as follows:

   •   The Referring Owner shares the referral link with the Referred Owner as
       provided on the website (the “Referral Link”).
   •   The Referred Owner receiving the link creates a Listing through the Services
       by clicking on the Referral Link; and
   •   A booking for the RV subject to the Listing is confirmed as completed by the
       Company.

A Referring Owner will not share or publish the Referral Links where there is no
reasonable basis for believing that recipients are genuine RV owners,

For Referring Renters and Referred Renters. Once a reservation has been verified
and the other conditions for payment (specified below) have occurred, the
Referring Renter and the Referred Renter are eligible to receive a one-time
“Referral Bonus” in an amount established by the Company from time to time in its
sole discretion (currently $25).

A Referral Bonus can be earned as follows:

   •   The Referring Renter shares the referral link with the Referred Renter as
       provided on the website (the “Referral Link”).
   •   The Referred Renter receiving the link completes an RV booking; and
   •   Completion of the booking is confirmed as completed by the Company.

For all Program Participants. We may suspend, terminate or change the terms and
requirements of the Program at any time and for any reason. A Referral Bonus
already earned in accordance with the terms of the Program before such change,
suspension or termination, will be honored.

Program Participants have to be at least 18 years old. Employees, contractors and
other personnel of the Company or its affiliates (as well as their immediate family
members) are excluded from participation. Program Participants need to be
natural persons. Referring Owners and Referred Owners must at all times be
different people and unrelated. Referring Renters and Referred Renters must at all
times be different people and unrelated. Participation in Program is void wherever
prohibited under applicable law.




 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 21 of 33 PageID #: 212
A determination on whether or not Participants have qualified for a Referral Bonus
will be made by the Company in its sole and absolute discretion.

A Referring Owner or Referring Renter can only earn a Referral Bonus a total of 10
times (or for a total of $250). Each Referred Owner or Referred Renter can only use
a Referral Link one time to create a Listing or making a booking, regardless of
whether the Referred Owner or Referred Renter received or had access to separate
Referral Links from different referring parties. The Program can only be used for
personal, non-commercial purposes.

Company uses the third-party payment platform, Ambassador ("Ambassador"), to
process payments of Referral Bonuses for the Program. Program Participants will
be required to establish an Ambassador account. By using Ambassador or by
participating in the Program, you agree to be bound by Ambassador’s Terms of
Service. Further information about Ambassador and its services can be found
at https://www.getambassador.com/. You expressly understand and agree that all
payments and monetary transactions are handled by Ambasador. You agree that
the Company shall not be liable for any issues regarding financial and monetary
transactions between you and any other party, including Ambassador.

The Program Participants will be responsible for any taxes or charges that may
arise due to the earning and payout of the Referral Bonus.

Referring Owners and Referring Renters are prohibited from forwarding, sharing, or
transmitting Referral Links in violation of applicable anti-spam laws. Each
Referring Owner and Referring Renter will indemnify and hold the Company and
the RVShare Group harmless, from and against any claims that may arise from any
unlawful forwarding, sharing, or transmitting of the Referral Link.

With respect to the Program, Program Participants will: (i) not directly or indirectly
(a) offer, promise, or give to any third party (including any governmental official or
political party('s official, representative or candidate)), or (b) seek, accept, or get
promised for itself of for another party, any gift, payment, reward, consideration,
or benefit of any kind that would or could be construed as bribery or an illegal or
corrupt practice, and (ii) comply with all applicable laws governing anti-bribery
and corrupt gifts and practices (including the U.S. Foreign Corrupt Practices Act
and the UK Anti-Bribery Act).




 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 22 of 33 PageID #: 213
The Company retains the right to, at its sole discretion, review a Program
Participant’s compliance with the terms of the Program. We retain the right to
investigate participation in the Program for any fraudulent activities and take any
measures to end them. Referral Bonuses earned through fraudulent activities or
activities in violation of these terms will be null and void and repayment may be
requested by the Company (or, if applicable, applied as an offset or deduction
against a Participant’s Member account).

20. Limitation of Liability.

WE ARE NOT LIABLE AND EXPRESSLY DISCLAIM ANY LIABILITY, FOR THE
CONTENT OF ANY DATA TRANSFERRED EITHER TO OR FROM ANY MEMBER OR
OTHER USERS OF THE SERVICES. NO ORAL ADVICE OR WRITTEN INFORMATION
GIVEN BY ANY RELATED PERSON, WILL CREATE A WARRANTY; NOR MAY YOU
RELY ON ANY SUCH INFORMATION OR ADVICE.

YOU ACKNOWLEDGE AND AGREE THAT, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, THE ENTIRE RISK ARISING OUT OF YOUR ACCESS TO AND USE OF THE
WEBSITE AND SERVICES REMAINS WITH YOU. YOU ARE SOLELY RESPONSIBLE
FOR ALL OF YOUR COMMUNICATIONS AND INTERACTIONS WITH OTHER USERS
AND WITH OTHER PERSONS AS A RESULT OF YOUR USE OF THE WEBSITE OR
SERVICES, INCLUDING BUT NOT LIMITED ANY OWNERS OR RENTERS. YOU
UNDERSTAND THAT COMPANY DOES NOT MAKE ANY ATTEMPT TO VERIFY THE
STATEMENTS OF MEMBERS OR OTHER USERS OF THE WEBSITE OR THE
SERVICES, OR TO INSPECT OR VISIT ANY RVS. COMPANY MAKES NO
REPRESENTATIONS OR WARRANTIES AS TO THE CONDUCT OF MEMBERS OR
OTHER USERS OF THE WEBSITE OR THE SERVICES. YOU AGREE TO TAKE ALL
REASONABLE PRECAUTIONS IN ALL COMMUNICATIONS OR INTERACTIONS
WITH OTHER USERS, INCLUDING BUT NOT LIMITED TO OWNERS AND RENTERS,
PARTICULARLY IF YOU DECIDE TO MEET OFFLINE OR IN PERSON. COMPANY
SPECIFICALLY DISCLAIMS ALL LIABILITY FOR ANY ACT OR OMISSION OF ANY
OWNER, RENTER, OR OTHER THIRD PARTY. YOU ACKNOWLEDGE THAT
COMPANY DOES NOT HAVE AN OBLIGATION TO CONDUCT BACKGROUND
CHECKS ON ANY MEMBER OR OTHER USER.

EXCEPT AS EXPRESSLY PROVIDED BELOW, NEITHER PARTY SHALL BE LIABLE IN
ANY WAY TO THE OTHER PARTY OR ANY OTHER PERSON FOR ANY LOST
PROFITS OR REVENUES, LOSS OF USE, LOSS OF DATA OR COSTS OF



 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 23 of 33 PageID #: 214
PROCUREMENT OF SUBSTITUTE GOODS, LICENSES OR SERVICES OR SIMILAR
ECONOMIC LOSS, OR FOR ANY PUNITIVE, INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR SIMILAR DAMAGES OF ANY NATURE, WHETHER
FORESEEABLE OR NOT, UNDER ANY WARRANTY OR OTHER RIGHT HEREUNDER,
ARISING OUT OF OR IN CONNECTION WITH THE PERFORMANCE OR NON-
PERFORMANCE OF ANY ORDER, OR FOR ANY CLAIM AGAINST THE OTHER PARTY
BY A THIRD PARTY, REGARDLESS OF WHETHER IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH CLAIM OR DAMAGES.

THESE LIMITATIONS AND EXCLUSIONS APPLY WITHOUT REGARD TO WHETHER
THE DAMAGES ARISE FROM (1) BREACH OF CONTRACT, (2) BREACH OF
WARRANTY, (3) STRICT LIABILITY, (4) TORT, (5) NEGLIGENCE, OR (6) ANY
OTHER CAUSE OF ACTION, TO THE MAXIMUM EXTENT SUCH EXCLUSION AND
LIMITATIONS ARE NOT PROHIBITED BY APPLICABLE LAW. IF YOU ARE
DISSATISFIED WITH THE SITE, YOU DO NOT AGREE WITH ANY PART OF THE
TERMS, OR HAVE ANY OTHER DISPUTE OR CLAIM WITH OR AGAINST US, ANY
THIRD PARTY PROVIDER OR ANY USER OF THE SITE WITH RESPECT TO THESE
TERMS OR THE SITE, THEN YOUR SOLE AND EXCLUSIVE REMEDY AGAINST US IS
TO DISCONTINUE USING THE SITE. IN ALL EVENTS, OUR LIABILITY TO YOU OR
ANY THIRD PARTY IN ANY CIRCUMSTANCE ARISING OUT OF OR IN CONNECTION
WITH THE SITE IS LIMITED TO THE GREATER OF (A) THE AMOUNT OF FEES YOU
PAY TO US IN THE TWELVE MONTHS PRIOR TO THE ACTION GIVING RISE TO
LIABILITY OR (B) $100.00 IN THE AGGREGATE FOR ALL CLAIMS.

THIS LIMITATION OF LIABILITY REFLECTS AN INFORMED, VOLUNTARY
ALLOCATION BETWEEN THE PARTIES OF THE RISKS (KNOWN AND UNKNOWN)
THAT MAY EXIST IN CONNECTION WITH THIS AGREEMENT. THE TERMS OF THIS
SECTION SHALL SURVIVE ANY TERMINATION OR EXPIRATION OF THIS
AGREEMENT.

21. Disclaimers.

The website and the Services may be subject to limitations, delays, and other
problems inherent in the use of the Internet, mobile devices and electronic
communications. We are not responsible for any delays, delivery failures or other
damages resulting from such problems.

THE SERVICES PROVIDED UNDER THIS AGREEMENT ARE PROVIDED ON AN AS,
AS AVAILABLE BASIS. COMPANY DOES NOT MAKE ANY WARRANTIES THAT THE


 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 24 of 33 PageID #: 215
SERVICES WILL BE UNINTERRUPTED, ERROR-FREE OR COMPLETELY SECURE;
NOR DOES IT MAKE ANY WARRANTIES AS TO THE RESULTS THAT MAY BE
OBTAINED BY USING THE SERVICES, PURCHASING A LISTING, OR RENTING AN
RV. WITHOUT LIMITING THE FOREGOING, ANY THIRD-PARTY PRODUCT OR
SERVICE PROVIDED TO USER HEREUNDER IS PROVIDED "AS IS" WITHOUT ANY
CONDITION OR WARRANTY WHATSOEVER. FURTHER, WE EXPRESSLY DISCLAIM
ANY EXPRESS OR IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION,
NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR ACCURACY.

22. Release; Indemnification.

IN THE EVENT THAT YOU HAVE A DISPUTE WITH ONE OR MORE OTHER USERS
(INCLUDING, WITHOUT LIMITATION, ANY DISPUTE BETWEEN USERS
REGARDING ANY TRANSACTION OR USER-CONTRIBUTED CONTENT) OR ANY
THIRD PARTY PROVIDER OR ANY THIRD PARTY WEBSITE THAT MAY BE LINKED
TO OR FROM OR OTHERWISE INTERACT WITH THE WESITE, INCLUDING
WITHOUT LIMITATION ANY SOCIAL MEDIA SITE, YOU HEREBY AGREE TO
RELEASE, REMISE AND FOREVER DISCHARGE COMPANY AND ITS PARENT,
SUBSIDIARIES, AND AFFILIATES COMPANIES, AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS, ATTORNEYS AND
AGENTS (COLLECTIVELY, THE “RVSHARE GROUP”) FROM ANY AND ALL MANNER
OF RIGHTS, CLAIMS, COMPLAINTS, DEMANDS, CAUSES OF ACTION,
PROCEEDINGS, LIABILITIES, OBLIGATIONS, LEGAL FEES, COSTS, AND
DISBURSEMENTS OF ANY NATURE WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, WHICH NOW OR HEREAFTER ARISE FROM, RELATE TO, OR ARE
CONNECTED WITH SUCH DISPUTE AND/OR YOUR USE OF THE SITE.

IF YOU ARE A CALIFORNIA RESIDENT, YOU WAIVE CALIFORNIA CIVIL CODE
SECTION 1542, WHICH SAYS: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

YOU HEREBY AGREE TO INDEMNIFY, DEFEND AND HOLD EACH MEMBER OF THE
RVSHARE GROUP HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY AND
COSTS INCURRED BY THE RVSHARE GROUP IN CONNECTION WITH ANY CLAIM
ARISING OUT OF YOUR USE OF THE WEBSITE OR OTHERWISE RELATING TO THE



 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 25 of 33 PageID #: 216
BUSINESS WE CONDUCT ON THE WEBSITE (INCLUDING, WITHOUT LIMITATION,
ANY POTENTIAL OR ACTUAL COMMUNICATION, TRANSACTION OR DISPUTE
BETWEEN YOU AND ANY OTHER USER OR THIRD PARTY), ANY CONTENT POSTED
BY YOU OR ON YOUR BEHALF OR POSTED BY OTHER USERS OF YOUR ACCOUNT
TO THE WEBSITE, ANY USE OF ANY TOOL OR SERVICE PROVIDED BY A THIRD
PARTY PROVIDER, ANY USE OF A TOOL OR SERVICE OFFERED BY US THAT
INTERACTS WITH A THIRD PARTY WEBSITE, INCLUDING WITHOUT LIMITATION
ANY SOCIAL MEDIA SITE OR ANY BREACH BY YOU OF THESE TERMS OR THE
REPRESENTATIONS, WARRANTIES AND COVENANTS MADE BY YOU HEREIN,
INCLUDING WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS. YOU SHALL
COOPERATE AS FULLY AS REASONABLY REQUIRED IN THE DEFENSE OF ANY
CLAIM.

WE RESERVE THE RIGHT, AT OUR OWN EXPENSE, TO ASSUME THE EXCLUSIVE
DEFENSE AND CONTROL OF ANY MATTER OTHERWISE SUBJECT TO
INDEMNIFICATION BY YOU AND YOU SHALL NOT IN ANY EVENT SETTLE ANY
MATTER WITHOUT OUR WRITTEN CONSENT.

23. Arbitration; Dispute Resolution.

Company’s right to amend this Agreement, in whole or in part, does not apply
to this "Disputes; Arbitration" section. The version of this “Arbitration”
section in effect on the date you last accepted the Agreement controls.

Any and all claims will be resolved by binding arbitration, rather than in
court, except you may assert claims on an individual basis in small claims
court if they qualify. This includes any claims you assert against us, our
subsidiaries, users or any companies offering products or services through us
(which are beneficiaries of this arbitration agreement). This also includes any
claims that arose before you accepted the terms of this Agreement regardless
of whether prior versions of the Agreement required arbitration.

Prior to beginning an arbitration proceeding, you must send a letter
describing your claims to the Company. If we have claims against you, we will
give you notice at the email address or street address you have provided. If the
parties are not able to resolve the matter, the party pursuing arbitration must
file a case according to the rules set forth by the American Arbitration
Association (AAA). Arbitrations will be conducted by the AAA under its rules,
including the AAA Arbitration Consumer Rules (together, the “AAA Rules”).


 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 26 of 33 PageID #: 217
Payment of all filing, administration and arbitrator fees will be governed by
the AAA’s rules.

You and Company acknowledge and agree that we are each waiving the right
to a trial by jury as to all arbitrable claims. You and Company acknowledge
and agree that we are each waiving the right to participate as a plaintiff or
class member in any purported class action lawsuit, class-wide arbitration,
private attorney-general action, or any other representative proceeding as to
all claims. Further, unless you and Company both otherwise agree in writing,
the arbitrator may not consolidate more than one party’s claims and may not
otherwise preside over any form of any class or representative proceeding.

Arbitration Hearing/Location. You agree that any required arbitration hearing
will be conducted in either (a) Travis County; (b) via phone or video
conference; or (e) for any claim or counterclaim under $25,000, by solely the
submission of documents to the arbitrator.



24. Termination; Compliance with Legal Requests.

If, in our sole discretion, any Member submits unsuitable material to our website or
into our database, is not abiding by local regulations, misuses the website or our
Systems or is in material breach of this Agreement, we reserve the right to limit the
Member’s use of the website, impact the Member’s Listing(s) search position,
and/or terminate such Member’s Listing immediately without refund. In addition, if
we become aware of or receive a complaint or a series of complaints from any User
or other third party regarding a Member’s listing or rental practices that, in our sole
discretion, warrants the immediate removal of such Member’s Listing from the
website, then we may immediately terminate such Member’s Listing(s) without
notice to the Member and without refund. We assume no duty to investigate
complaints. Finally, if any Member is abusive or offensive to any employee or
representative of the RVshare Group, we reserve the right to terminate such
Member’s Listing(s) or subscription(s) immediately without refund. In addition to
reserving the right to terminate any Listing, Company reserves all rights to respond
to any violation of this Agreement or misuse of the website by, including, but not
limited to, hiding a Listing from the search results and removing or changing
information that may be false or misleading.



 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 27 of 33 PageID #: 218
You agree that monetary damages may not provide a sufficient remedy to
Company for your violation of this Agreement and you consent to Company
obtaining injunctive or other equitable relief for such violations. Company may
release Member Content and other information about you if required by law or
subpoena, or if the information is necessary or appropriate to release to address an
unlawful or harmful activity. Company is not required to provide any refund to you
if you are terminated as a Member or user of the Services because you violated this
Agreement.

A Member or other User of the website or Services may terminate this Agreement
with Company at any time with written notice of such party’s intent to cancel.
Company may terminate this Agreement at any time for any reason, with no notice
to a Member or other User of the website or Services. If you or we terminate this
Agreement, the clauses of this Agreement that reasonably should survive
termination of the Agreement will remain in effect.

25. Special Terms for Google Maps.

Google Maps Terms of Use. Users’ use of the website and Services is further
subject to Google Inc.’s Terms of Service for Google Maps set forth at the following
URL: http://maps.google.com/help/terms_maps.html (or such other URL as may be
updated by Google).

Google Maps Legal Notices. The legal notices set forth at the following URLs
supplement the terms and conditions of this Agreement, and are binding on the
Users: (i) Google Maps/Google Earth Additional Terms of Service
at http://www.maps.google.com/help/legalnotices_maps.html (or such other URL
as may be updated by Google) and (ii) Google Privacy Policy
at https://www.google.com/policies/privacy/ (or such other URL as may be
updated by Google).

26. Reservation of Rights; Use of Marks.

Company expressly reserves all rights in the website, the Services, and all other
materials provided by Company hereunder not specifically granted to a User. It is
acknowledged that all right, title and interest in the website, the Services, and all
other materials provided by Company hereunder, any update, adaptation,
translation, customization or derivative work thereof, and all intellectual property
rights therein will remain with Company (or third party suppliers, if applicable) and


 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 28 of 33 PageID #: 219
that the Services and all other materials provided by Company hereunder are
licensed and not “sold” to Party. Names, logos, and other materials displayed on
the website and the Services constitute trademarks, trade names, service marks or
logos (“Marks”) of Company or other entities. No User of the website or the
Services is authorized to use any such Marks. Ownership of all such Marks and the
goodwill associated therewith remains with Company or those other entities. Any
use of third-party software provided in connection with the Services will be
governed by such third parties’ licenses and not by this Agreement.

27. General Provisions.

Nondiscrimination. At RVshare we are committed to providing an RV rental
experience built on a foundation of inclusiveness, safety and respect. Our services
are available to renters and owners without regard to race, color, ethnicity,
religion, national origin, ancestry, disability, sex, gender identity, sexual
orientation or marital status. We expect all users to demonstrate respect and
tolerance in all interactions when it comes to the advertisement and rental of a
listed RV, and we reserve the right to remove any user from the RVShare
community who fails to abide by these principles.

No Partnership. Nothing contained in this Agreement places you and Company in
the relationship of principal and agent, master and servant, partners, or joint
venturers. Neither party has, expressly or by implication, or may represent itself as
having, any authority to make contracts or enter into any agreements in the name
of the other party, or to obligate or bind the other party in any manner whatsoever.

Governing Law. These Terms are governed by the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq. (“FAA”), AAA Rules, federal arbitration law, and for U.S. residents, the
laws of the state in which you reside (as determined by the billing address you have
provided us), without regard to conflict of laws principles. It is the intent of the
parties that the FAA and AAA Rules shall preempt all state laws to the fullest extent
permitted by law.

Revisions to Website; Revisions to this Agreement. This version of the
Agreement became effective on the date set forth above and this version amends
the version effective before such date. We reserve the right, in our sole discretion,
to amend this Agreement, in whole or in part, at any time. Notification of any
amendment will be posted on the website by the indication of the last amendment
date at the top of this Agreement and will be effective immediately. When you log-


 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 29 of 33 PageID #: 220
in or otherwise continue to use the website or the Services, you will be using the
website and the Services subject to this Agreement (as updated). Should any
modification or amendment to this Agreement not be effective, for whatever
reason, the prior version of this Agreement shall remain in effect between you and
Company and shall be controlling. Company reserves the right in its sole discretion
to review, improve, modify, terminate, or discontinue, temporarily or permanently,
the website, the Services or any content or information available thereon with or
without notice to you or any user. You agree that Company shall not be liable to
you or any third party for any modification or discontinuance of the website or the
Services.

Headings. The headings contained herein are for convenience only and are not
part of this Agreement.

Entire Agreement. This Agreement, including documents incorporated herein by
reference, supersedes all prior discussions, negotiations and agreements between
the parties with respect to the subject matter hereof, and this Agreement
constitutes the sole and entire agreement between the parties with respect to the
matters covered hereby. In case of a conflict between this Agreement and any
purchase order, service order, work order, confirmation, correspondence or other
communication of a User or Company, the terms and conditions of this Agreement
shall control. No additional terms or conditions relating to the subject matter of
this Agreement shall be effective unless approved in writing by any authorized
representative of you and Company. Notwithstanding the foregoing, if there is a
conflict between this Agreement and terms and conditions posted for a specific
area of the Services, the latter terms and conditions will take precedence with
respect to your use of or access to that area of the Services.

Severability. All rights and restrictions contained in this Agreement may be
exercised and shall be applicable and binding only to the extent that they do not
violate any applicable laws and are intended to be limited to the extent necessary
so that they will not render this Agreement illegal, invalid or unenforceable. If any
provision or portion of any provision of this Agreement shall be held to be illegal,
invalid or unenforceable by a court of competent jurisdiction, it is the intention of
the parties that the remaining provisions or portions thereof shall constitute their
agreement with respect to the subject matter hereof, and all such remaining
provisions or portions thereof shall remain in full force and effect.




 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 30 of 33 PageID #: 221
Notices. For notices that are directed to you as part of Company’s general Member
or User base, Company may give notice by means of any of the following: (a) a
general notice on the Services; (b) by electronic mail to your e-mail address on
record in Company’s account information; or (c) by written communication sent by
first class mail or pre-paid post to your address listed in Company’s account
information. All notices sent to you specifically under this Agreement (and not sent
to the general customer base) shall be in writing, and may be given by means of
any of the following: (x) by electronic mail to your e-mail address on record in your
account information; or (y) by written communication sent by first class mail or
pre-paid post to your address listed in your account information. All notices to be
delivered by you to Company shall be in writing and shall be delivered by
electronic mail to Company at the following address: support@rvshare.com. Either
Company, on one hand, or you, on the other hand, may update its contact
information for receiving notices by providing writing notice of such update to the
other party in the manner provided in this paragraph. A notice delivered
electronically hereunder will be deemed to have been delivered on the date and
time of the signed receipt or confirmation of delivery or transmission thereof,
unless that receipt or confirmation date and time is not a business day or is after
5:00 p.m. local time on a business day, in which case such notice will be deemed to
have been received on the next succeeding business day. A notice delivered by first
class mail or pre-paid post will be deemed to have been given three (3) business
days after mailing or posting.

Waiver. No failure or delay by any party hereto to exercise any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial exercise
of any right or remedy by any party preclude any other or further exercise thereof
or the exercise of any other right or remedy. No express waiver or assent by any
party hereto to any breach of or default in any term or condition of this Agreement
shall constitute a waiver of or an assent to any succeeding breach of or default in
the same or any other term or condition hereof.

Assignment; Successors. You may not assign, delegate, or transfer this Agreement
or any of your rights or obligations hereunder, without the prior written consent of
Company. Any attempted assignment in violation of the foregoing provision shall
be null and void and of no force or effect whatsoever. Company may assign its
rights and obligations under this Agreement, and may engage subcontractors or
agents in performing its duties and exercising its rights hereunder, without the
consent of you or any other party. This Agreement shall be binding upon and shall



 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 31 of 33 PageID #: 222
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Limitation of Actions. No action, regardless of form, arising by reason of or in
connection with this Agreement, the Company, its website, or the Services may be
brought by either you more than two years after the cause of action has arisen.

Copyright Policy; Notice of Infringement. The website and the Services are
protected by U.S. copyright laws. You may not use, reproduce, modify, transmit,
distribute or publicly display any part of the Website or the Content without our
prior written consent.

We will terminate the privileges of any Member or other User who uses the website
or the Services to unlawfully transmit copyrighted material without a license,
express consent, valid defense or fair use exemption to do so. In particular,
Members who submit Member Content to this Site, the website or the Services,
whether articles, images, stories, software or other copyrightable material must
ensure that the Member Content they upload does not infringe the copyrights or
other rights of third parties (such as privacy or publicity rights). After proper
notification by the copyright holder or its agent to us, and confirmation through
court order or admission by the User that they have used this website or the
Services as an instrument of unlawful infringement, we will terminate the
infringing User’s rights to use and/or access to the website and the Services. We
may also, in our sole discretion, decide to terminate a Member or other User’s
rights to use or access the website or the Services prior to that time if we believe
that the alleged infringement has occurred.

If you believe that your work has been copied on the website in a way that
constitutes copyright infringement, please provide our Copyright Agent the
following information:

   •   An electronic or physical signature of the person authorized to act on behalf
       of the owner of the copyright interest.
   •   A description of the copyrighted work that you claim has been infringed;
   •   A description of where the material that you claim is infringing is located on
       the website; Your address, telephone number, and email address;
   •   A statement by you that you have a good faith belief that the disputed use is
       not authorized by the copyright owner, its agent, or the law; and



 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 32 of 33 PageID #: 223
   •   A statement by you, made under penalty of perjury, that the above
       information in your notice is accurate and that you are the copyright owner
       or authorized to act on the copyright owner’s behalf.
   •   Our Copyright Agent for notice of claims of copyright infringement on the
       Website can be reached by directing an e-mail to the Copyright Agent
       at support@rvshare.com.

Links. The Services or the website may automatically produce search results that
reference or link to third party sites throughout the global Internet. Company has
no control over these sites or the content within them. Company cannot
guarantee, represent or warrant that the content contained in the sites is accurate,
legal and/or inoffensive. Company does not endorse the content of any third party
site, nor do we warrant that they will not contain viruses or otherwise impact your
computer. By using the website or the Services to search for or link to another site,
you agree and understand that you may not make any claim against Company for
any damages or losses, whatsoever, resulting from your use of the website or the
Services to obtain search results or to link to another site. If you have a problem
with a link from the website or the Services, please notify us, and we will
investigate your claim and take any actions we deem appropriate at our sole
discretion.

Feedback. We love to hear what you have to say about Company, the website, or
the Services, whether good or bad and encourage, all Members and other Users to
provide feedback, comments, and suggestions (collectively, “Feedback”) to us at
any time. You may send us feedback at support@rvshare.com You acknowledge
and agree that all Feedback will be the sole and exclusive property of Company
and you hereby irrevocably assign to Company and agree to irrevocably assign to
Company all of your right, title, and interest in and to all Feedback, including
without limitation all worldwide patent, copyright, trade secret, moral and other
proprietary or intellectual property rights therein. At Company’s request and
expense, you will execute documents and take such further acts as Company may
reasonably request to assist Company to acquire, perfect, and maintain its
intellectual property rights and other legal protections for the Feedback.




 Case 3:21-cv-00401 Document 23-7 Filed 07/12/21 Page 33 of 33 PageID #: 224
